Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                         Jun 30 2014, 10:01 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

JILL D. WESCH                                     TRACY M. WEBER
Wallace Law Firm                                  Wilkinson, Goeller, Modesitt,
Covington, Indiana                                Wilkinson & Drummy, LLP
                                                  Terre Haute, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHAD THOMAS GATES,                                )
                                                  )
       Appellant-Respondent,                      )
                                                  )
               vs.                                )      No. 83A05-1401-DR-26
                                                  )
SHANNON LEIGH GATES,                              )
                                                  )
       Appellee-Petitioner.                       )


                     APPEAL FROM THE VERMILLION CIRCUIT COURT
                           The Honorable Bruce V. Stengel, Judge
                               Cause No. 83C01-0803-DR-19



                                         June 30, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

       Chad Thomas Gates (“Father”) appeals the dissolution court’s denial of his

petition to modify child custody order. Father presents two issues for our review, which

we consolidate and restate as whether the dissolution court abused its discretion when it

denied his petition to modify child custody order.

       We affirm.

                      FACTS AND PROCEDURAL HISTORY

       Father and Shannon Leigh Gates (“Mother”) married on June 6, 1995, and had two

children together: M.G., born December 9, 1995, and C.G., born May 3, 1999. Father

and Mother divorced on September 17, 2008, and the dissolution court awarded physical

custody of the children to Mother, with the parties sharing legal custody. Father moved

to Kentucky, but has exercised parenting time with the children since the divorce. Father

lives with his fiancée, Angi Adams, and Adams’ sons.

       On April 15, 2013, Father filed a petition to modify the dissolution decree with

respect to custody of C.G. In particular, Father alleged that C.G. “has expressed a desire

to reside with his father,” and that Father “desires to have the sole physical custody” of

C.G. Appellant’s App. at 23. Father also requested that the dissolution court appoint a

Guardian Ad Litem (“GAL”) “to assess the situation of the parties and their minor

children.” Id.

       The dissolution court appointed a GAL, who conducted interviews by telephone

with Father, Mother, C.G., Adams, and the school principal, Jayne Virotsko, who

reported that “it was common knowledge that [C.G.] planned to go and live with his


                                            2
father when he turned 14.” Id. at 30. In his report, the GAL recommended that the

dissolution court grant Father’s petition to modify custody. But the GAL noted that

“[o]ne difficulty in preparing this report is that all of the interviews were done by phone.

Particularly with regards to [C.G.] speaking with me from his father’s home there comes

to mind the question of whether or not the child is expressing his true wishes in a phone

interview.” Id. at 33.

       The dissolution court denied Father’s petition after a hearing and entered the

following relevant findings and conclusions:

       8.     Although the Guardian Ad Litem recommended that Father be
       awarded physical custody of [C.G.], said report is substantially based on the
       child’s wishes and not on a substantial change in circumstances as required
       under Indiana law.

       9.      Under IC 31-17-2-21, the court may not modify a child custody
       order unless (1) the modification is in the best interests of the child; and (2)
       there is a substantial change in one (1) or more of the factors that the court
       may consider which includes as follows: (a) the age and sex of the child[;]
       (b) the wishes of the child’s parent or parents[;] (c) the wishes of the
       child[;] (d) the interaction and interrelationship of the child with: the
       child’s parent or parents, the child’s sibling, and any other person who may
       significantly affect the child’s best interests[;] (e) the child’s adjustments to
       the child’s home, school, and community[;] (f) the mental and physical
       health of all individuals involved[;] (g) evidence of a pattern of domestic or
       family violence by either parent[; and] (h) evidence that the child has been
       cared for by a de facto custodian.

       10.    In accordance with Indiana law, the Petitioner has the burden of
       proving that there is a substantial change in circumstances. In In re
       Paternity of M.J.M., 766 N.E.2d 1203, 1209 (Ind. Ct. App. 2002), the court
       stated “with respect to physical custody, a noncustodial parent must show
       something more than isolated acts of misconduct by the custodial parent to
       warrant a modification of child custody; he must show that changed
       circumstances regarding the custodial parent’s stability and the child’s
       well-being are substantial.” The longstanding rule in Indiana is that a
       change in the child’s wishes, standing alone, cannot support a change in


                                              3
       custody. This has been cited in numerous cases including Williamson v.
       Williamson, 825 N.E.2d 33 (Ind. Ct. App. 2005).

       11.    [C.G.,] who is 14, currently resides with his mother, Shannon Gates
       (custodial parent), along with his 17 year old sister, [M.G.]. [C.G.] is a
       good student, who gets mostly A’s with a few B’s, is mature for his age,
       participates in many extracurricular activities and is a well rounded teenage
       boy. [C.G.] is adamant he wants to live with his father in Kentucky. He
       has made his wishes known to numerous people including the Court
       appointed Guardian Ad Litem. [C.G.]’s main reason for wanting to change
       appears to be that he has not lived with his father. [C.G.] would like to flip
       flop the current living arrangement. He would like to live with his father
       during the 9 month school year and mother during the summer months.
       Although the Respondent/Father . . . has pointed out a few isolated
       incidents involving [C.G.] and his sister, these incidents do not support a
       finding of material change in circumstances.

                                           ***

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
       Respondent’s Petition for Modification of Custody is hereby DENIED and
       orders the Petitioner, Shannon Gates shall continue to have physical
       custody of the parties’ minor child, [C.G.]

Id. at 12-13. This appeal ensued.

                            DISCUSSION AND DECISION

       The modification of a custody order lies within the sound discretion of the trial

court. Haley v. Haley, 771 N.E.2d 743, 747 (Ind. Ct. App. 2002). Upon appeal, we will

reverse a trial court’s decision only upon a showing of an abuse of discretion. Id. An

abuse of discretion is found when the trial court’s decision is clearly against the logic and

effect of the facts and circumstances. Id. We do not judge witness credibility nor

reweigh the evidence. Id. We consider only the evidence which supports the trial court’s

decision. Id.




                                             4
       Further, where, as here, a trial court makes specific findings on its own motion,1

the general judgment will control as to the issues upon which the court has not found and

the specific findings control only as to the issues they cover. In re Marriage of Snemis,

575 N.E.2d 650, 652 (Ind. Ct. App. 1991). We may not reverse the trial court’s findings

in such circumstances unless they are clearly erroneous.                     Ind. Trial Rule 52(A).

However, the general judgment will be affirmed if it can be sustained upon any legal

theory by the evidence introduced at trial. In re Marriage of Snemis, 575 N.E.2d at 652.

In short, we are bound by the trial court’s findings in this case only as to the matters to

which they refer. Id. The trial court’s failure to support its judgment with complete

findings does not mandate reversal as is required when findings have been requested. Id.

       And in Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011), our supreme court

observed:

       Appellate deference to the determinations of our trial court judges,
       especially in domestic relations matters, is warranted because of their
       unique, direct interactions with the parties face-to-face, often over an
       extended period of time. Thus enabled to assess credibility and character
       through both factual testimony and intuitive discernment, our trial judges
       are in a superior position to ascertain information and apply common sense,
       particularly in the determination of the best interests of the involved
       children.

       In the initial custody determination, both parents are presumed equally entitled to

custody, but a petitioner seeking subsequent modification bears the burden of

demonstrating that the existing custody arrangement should be altered. Green v. Green,

843 N.E.2d 23, 29 (Ind. Ct. App. 2006). A court may not modify a child custody order

unless (1) the modification is in the best interests of the child and (2) there is a substantial

       1
           A request for findings was withdrawn before the conclusion of the hearing.
                                                    5
change in one or more of the factors a court may consider under Indiana Code Section

31-17-2-8 when it originally determines custody. See Ind. Code § 31-17-2-21. Section 8

provides:

      The court shall determine custody and enter a custody order in accordance
      with the best interests of the child. In determining the best interests of the
      child, there is no presumption favoring either parent. The court shall
      consider all relevant factors, including the following:

      (1) The age and sex of the child.

      (2) The wishes of the child’s parent or parents.

      (3) The wishes of the child, with more consideration given to the child’s
      wishes if the child is at least fourteen (14) years of age.

      (4) The interaction and interrelationship of the child with:

             (A) the child’s parent or parents;

             (B) the child’s sibling; and

             (C) any other person who may significantly affect the child’s
             best interests.

      (5) The child’s adjustment to the child’s:

             (A) home;

             (B) school; and

             (C) community.

      (6) The mental and physical health of all individuals involved.

      (7) Evidence of a pattern of domestic or family violence by either parent.

      (8) Evidence that the child has been cared for by a de facto custodian. . . .




                                             6
Ind. Code § 31-17-2-8. A change in conditions must be judged in the context of the

whole environment, and the effect on the child is what renders a change substantial or

inconsequential. In re Paternity of B.D.D., 779 N.E.2d 9, 14 (Ind. Ct. App. 2002).

       Here, Father first contends that the dissolution court did not adequately consider

the factors in Indiana Code Section 31-17-2-8. In particular, Father maintains that the

dissolution court: did not give proper consideration to the wishes of C.G., who was at

least fourteen years old at the time of the hearing; did not consider Father’s wishes; and

did not acknowledge the interactions and interrelationships between C.G. and his parents,

siblings, and other significant individuals in C.G.’s life.2 We cannot agree.

       First, in its findings and conclusions, the dissolution court expressly acknowledged

C.G.’s age and “adamant” desire to live with Father, but found C.G.’s reasons for the

desired change to be unpersuasive. Appellant’s App. at 13. Thus, contrary to Father’s

contention, the dissolution court considered C.G.’s age and wishes with respect to

custody. Second, the dissolution court considered Father’s wishes when it noted that

Father was requesting that he be awarded custody of C.G. Third, the dissolution court

acknowledged evidence of “isolated incidents involving [C.G.] and his sister” and

concluded that those incidents did “not support a finding of [a] material change in

circumstances.” Id. Finally, with respect to the court’s general judgment, we presume

that the trial court correctly followed the law, and this presumption is one of the strongest

presumptions applicable to our consideration of a case on appeal. See In re H.M.C., 876



       2
          Father does not challenge the dissolution court’s consideration of the statutory factors
numbered 5 through 8. We note that Mother presented evidence of domestic violence perpetrated by
Father.
                                                7
N.E.2d 805, 807 (Ind. Ct. App. 2007), trans. denied. We reject Father’s contention that

the dissolution court did not adequately consider the statutory factors.

       Father also contends that the dissolution court’s order is clearly erroneous, but he

does not direct us to any evidence of a substantial change in circumstances justifying a

modification of custody. Father suggests that C.G.’s interaction and interrelationship

with his sister, M.G., has undergone a substantial change, but his only support for that

contention is as follows:    “C.G.’s sibling, M.G.[,] had recently been in trouble for

underage drinking, had admitted to smoking marijuana and had run away from both

Mother[’s] and Father’s homes when she did not agree with what was asked of her.”

Appellant’s Br. at 16. But Father does not explain whether or how C.G. has been

impacted by M.G.’s alleged disciplinary issues. The trial court did not err when it did not

consider C.G.’s relationship with M.G. to be a substantial change warranting a

modification of custody, and Father’s argument otherwise is merely a request for this

court to reweigh this evidence.

       Father also contends that the dissolution court “should have also found a

substantial change in circumstances in C.G.’s interaction and interrelationship” with

Father’s fiancée and her two sons. Id. at 19. In particular, Father points out that C.G. has

“enjoyed his time spent in Kentucky” and “would interact with his fiancée’s two children

during most of the summer while visiting.” Id. But Father does not explain how, “in the

context of the whole environment[,] . . . the effect on” C.G. renders that change

substantial. See In re Paternity of B.D.D., 779 N.E.2d at 14. Indeed, that contention is

merely a request that we reweigh the evidence, which we will not do. Mother presented


                                             8
evidence that C.G. is well adjusted in his school and community and has good

relationships with extended family who live in Indiana. The dissolution court did not err

when it did not consider C.G.’s relationships with Father’s fiancée and her sons to be a

substantial change warranting a modification of custody.

      The evidence, considered as a whole and most favorable to the judgment, does not

compel a finding of change in custody such that the trial court abused its discretion in

denying Father’s petition to modify custody. See Hermann v. Hermann, 613 N.E.2d 471,

474 (Ind. Ct. App. 1993).

      Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




                                           9